

117 SRES 380 IS: Reiterating United States support for the people of the Republic of South Sudan in their quest for lasting peace, stability, and democracy after 10 years of independence and calling for a review of United States policy toward South Sudan.
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 380IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Risch (for himself and Mr. Booker) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONReiterating United States support for the people of the Republic of South Sudan in their quest for lasting peace, stability, and democracy after 10 years of independence and calling for a review of United States policy toward South Sudan.Whereas the Republic of South Sudan became the newest country in the world on July 9, 2011, following the Referendum on the Self-Determination of Southern Sudan, in which 99 percent of Southern Sudanese voters voted in favor of secession from Sudan;Whereas the 21-year civil war in Sudan, the longest-running conflict in Africa, caused approximately 2,000,000 deaths and mass population displacement of approximately 550,000 refugees and 4,000,000 internally displaced persons;Whereas the United States played a significant role in supporting the resolution of Sudan’s civil war, facilitating peace negotiations, serving as a witness to the Comprehensive Peace Agreement between the Government of the Republic of the Sudan and the Sudan People’s Liberation Movement/Sudan People’s Liberation Army signed in January 2005, and providing substantial resources for the implementation of that agreement alongside other international partners; Whereas, on December 15, 2013, just 28 months following independence, the political power struggle between President Salva Kiir and Vice President Riek Machar, both of the Sudan People’s Liberation Movement (SPLM), erupted into open conflict between ethnically allied Dinka and Nuer factions of the security services and quickly escalated into civil war;Whereas, on August 17, 2015, after months of mediation by the Intergovernmental Authority on Development, the Agreement on the Resolution of the Conflict in the Republic of South Sudan was signed by President Kiir, Riek Machar for SPLM-In Opposition (SPLM-IO), and Pagan Amum for SPLM-Former Detainees;Whereas the parties to the Agreement on the Resolution of the Conflict in the Republic of South Sudan delayed implementation of the agreement and demonstrated a lack of political will for sustainable peace, and in July 2016, civil war returned to South Sudan as new clashes in Juba quickly spread throughout the country;Whereas the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan, signed on September 12, 2018, asserted the Parties’ commitment to the permanent ceasefire, humanitarian access, and respect for human rights, and called for the establishment of a Revitalized Transitional Government of National Unity to lead South Sudan to democratic elections after 44 months;Whereas Kiir’s presidential term has been extended 3 times since South Sudan’s independence, twice through amendments to the Transitional Constitution of South Sudan and most recently through an extension of the Transitional Period under the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan to 2023;Whereas, despite years of fighting, 2 peace agreements, punitive actions by the international community, and widespread suffering among civilian populations, the leaders of South Sudan show little motivation to build sustainable peace, and critical provisions of the Revitalized Agreement on the Resolution of the Conflict in the Republic of South Sudan remain unimplemented;Whereas the conflict in South Sudan resulted in the deaths of at least 383,000 people from December 2013 to April 2018, according to a report by the London School of Hygiene and Tropical Medicine, and caused one of the worst displacement crises in the world with 1,600,000 internally displaced persons and 2,200,000 refugees and asylum seekers in the region as of May 2021, according to the United Nations High Commissioner for Refugees; Whereas South Sudan ranks 185th of 189 countries in the 2020 Human Development Index, performed the worst of 180 countries on the 2020 Corruption Perceptions Index, is perennially one of the most dangerous countries in which aid workers operate, received the lowest ranking in the Department of State’s Trafficking in Persons Report every year from 2015 to 2021, and has been on the Child Soldiers Prevention Act list for 10 years in a row;Whereas the United Nations declared a man-made famine in parts of South Sudan in February 2017, and the United Nations Office for the Coordination of Humanitarian Affairs stated in March 2021 that South Sudan is facing its highest levels of food insecurity and malnutrition since independence ten years ago; Whereas, in February 2021, the United Nations Commission on Human Rights in South Sudan found that ten years after independence, staggering levels of violence continue and threaten to spiral out of control across several regions in the country ;Whereas the situation in South Sudan persists while its neighbors face increasingly urgent domestic and regional issues, including the ongoing political transition in Sudan, conflict in Ethiopia, and deeply flawed electoral processes and political unrest in Uganda and Somalia;Whereas the United States has been the largest donor to South Sudan, providing more than $1,800,000,000 in development assistance since independence and more than $6,000,000,000 in emergency humanitarian assistance since the start of the civil war in December 2013;Whereas, on July 9, 2021, the United Nations Mission in South Sudan marked 10 years in existence at a total cost of more than $10,300,000,000, and total United States contributions are estimated to exceed $3,300,000,000 through 2021;Whereas the leaders of South Sudan have consistently failed to uphold their responsibilities to create the conditions for peace and prosperity, have prioritized self-preservation and corruption over the needs of the people they represent, have acted in bad faith in the implementation of cease-fire and peace agreements, and have betrayed the cause of freedom, resulting in the loss of millions of innocent lives;Whereas South Sudan has not held an election since its independence and the current leaders of South Sudan were appointed or installed through transitional arrangements based on peace agreements;Whereas South Sudan merits consistent high-level attention given the central role the United States played in diplomatic efforts leading to the independence of South Sudan and the enormous investments in humanitarian and other assistance the United States has provided to South Sudan; andWhereas, on July 9, 2021, South Sudan celebrated the 10th anniversary of its independence: Now, therefore, be itThat the Senate—(1)reiterates the commitment of the United States to helping the people of South Sudan realize their aspirations of an independent, stable, democratic, and prosperous South Sudan;(2)calls on the Secretary of State to lead a comprehensive interagency process to develop a revitalized United States policy toward South Sudan that—(A)identifies a broader range of South Sudanese political and civilian stakeholders, beyond President Kiir and First Vice President Machar, with whom the United States may work for the promotion of peace, democracy, development, accountability, transparency, and anti-corruption efforts; (B)restores United States diplomatic leadership with regard to South Sudan alongside European and African partners; (C)reflects the realities of the conflict and the political context in South Sudan; and(D)increases diplomatic efforts to urge regional actors, particularly in Kenya and Uganda, to investigate assets of corrupt South Sudanese elites and ensure Kenya and Uganda are no longer havens for conflict- and corruption-related proceeds;(3)calls on the United States Mission to the United Nations—(A)to demonstrate renewed United States leadership with regard to the United Nations Mission in South Sudan to orient the peacekeeping mission toward increased effectiveness, clarity of purpose, and eventual drawdown; and (B)to call upon regional and international actors to cooperate in enforcing the United Nations arms embargo in South Sudan and take action against those violating the embargo; (4)calls on the Administrator of the United States Agency for International Development, in coordination with the Secretary of State—(A)to ensure that United States assistance adheres to the principle of Do No Harm by pausing any funding, including humanitarian aid, that is manipulated to legitimize or enrich any party to the ongoing conflict;(B)to review United States diplomatic engagement and assistance to South Sudan, which currently amounts to more than $1,000,000,000 in aid each year, with the goal of matching the level of United States diplomatic engagement with United States assistance; and(C)to ensure that the comprehensive review of United States assistance programs to South Sudan, started in 2018 to ensure our assistance does not contribute to or prolong the conflict, or facilitate predatory or corrupt behavior, is completed and its findings publicized; and (5)urges the Secretary of the Treasury—(A)to prioritize investigative actions into illicit financial flows fueling violence in South Sudan; (B)to work with the Secretary of State to add to the list of individuals and entities designated under the South Sudan sanctions program, including individuals at the highest levels of leadership in South Sudan and from within the National Security Service; and(C)to coordinate, in cooperation with the Secretary of State, with the United Kingdom and the European Union on South Sudan-related sanctions designations and enforcement.